DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on the combination of new references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 14-16 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. 20110042758 (Kikuchi) in view of Cheng et al. 20050112817 (Cheng).

    PNG
    media_image1.png
    621
    1118
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2A of Kikuchi discloses an integrated circuit device comprising: 
a gate structure disposed over a substrate 10, wherein the gate structure includes a gate stack 28/29 having spacer liners 24 disposed adjacent to the gate stack; 
source/drain epitaxy regions 16/14 (par[0208] – epitaxial) disposed over the substrate, wherein the gate structure is disposed between the source/drain epitaxy regions; 
an interlayer dielectric (ILD) layer 26 disposed over the substrate, the gate structure, and the source/drain epitaxy regions;
a shallow trench isolation structure 11 disposed within the substrate; 
wherein each of the spacer liners has a first surface, a second surface, and a third surface, wherein the first surface and the second surface extend substantially along a first direction, the first surface is opposite the second surface, the first surface shares a first interface with a respective sidewall of the gate stack, the second surface shares a second interface with the ILD layer 26, and the third surface shares a third interface with a respective one of the source/drain epitaxy regions;

wherein a top surface of the ILD layer, a top surface of the gate stack, and the fourth surfaces of the spacer liners form a common surface; and 
wherein the ILD layer 26 physically contacts an entirety of the second surfaces of the spacer liners and a portion of the ILD layer extends continuously from the shallow trench isolation structure 11 to physically contact the second surface of one of the spacer liners. 
Kikuchi do not wherein the spacer liners include silicon and carbon.
However, Cheng par [0043] and FIG. 3b discloses a dielectric layer 312 is formed over the gate structures, and a gate spacer layer 314 is formed over the dielectric layer 312. The dielectric layer 312 and gate spacer layer 314 are then modified to form gate sidewall dielectric 312a and 312b, and spacers 514a and 514b, as shown in FIG. 3d. The gate sidewall dielectric 312a and 312b and/or spacers 314a and 314b may include dielectric materials such as thermal oxide, tetraethylorthosilicate (TEOS) oxide, silicon dioxide (SiO.sub.2), silicon nitride (Si.sub.xN.sub.y), silicon oxv-nitride (SiON), silicon carbide (SiC), silicon oxv-carbide (SiOC),
Note that par [0080] of Kikuchi discloses the spacer liners 24 to be silicon nitride film, and Cheng discloses list of well-known material that can be used as spacer liner material, and the listed material includes silicon nitride (Si.sub.xN.sub.y), silicon oxy-nitride (SiON), silicon carbide (SiC), silicon oxy-carbide (SiOC). Silicon nitride (Si.sub.xN.sub.y), silicon oxynitride (SiON) are nitride and silicon carbide (SiC), silicon oxy-carbide (SiOC) includes silicon and carbon and are interchangeable with nitride as liner spacer material.
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Kikuchi wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon 
	The resulting structure would have been one meeting the claimed invention.


    PNG
    media_image2.png
    630
    1135
    media_image2.png
    Greyscale


Regarding claim 9, fig. 22 of Kikuchi discloses an integrated circuit device comprising: 
a gate stack 28/29 disposed over a substrate 10; 
a first L-shaped spacer (left 24) having a first surface disposed along a first sidewall of the gate stack and a second L-shaped spacer (right 24) having a first surface disposed along a second sidewall of the gate stack, wherein the first L-shaped spacer and the second L-shaped spacer include oxide; 
a shallow trench isolation structure 11 disposed within the substrate; 

an dielectric layer 26/30 disposed over the substrate, wherein the dielectric layer extends uninterrupted between a portion of the first source/drain epitaxy region and a portion of a second surface of the first L-shaped spacer and between a portion of the second source/drain epitaxy region and a portion-of a second surface of the second L-shaped spacer, wherein the second surface of the first L-shaped spacer is opposite the first surface of the first L- shaped spacer and the second surface of the second L-shaped spacer is opposite the first surface of the second L-shaped spacer;
wherein a third surface of the first L-shaped spacer extends from the first surface of the first L-shaped spacer to the second surface of the first L-shaped spacer, a fourth surface of the first L-shaped spacer extends from the second surface of the first L-shaped spacer away from the gate stack, and the second surface of the first L-shaped spacer extends from the third surface of the first L-shaped spacer to the fourth surface of the first L-shaped spacer; 
wherein a third surface of the second L-shaped spacer extends from the first surface of the second L-shaped spacer to the second surface of the second L-shaped spacer, a fourth surface of the second L-shaped spacer extends from the second surface of the second L-shaped spacer away from the gate stack, and the second surface of the second L-shaped spacer extends from the third surface of the second L-shaped spacer to the fourth surface of the second L-shaped spacer; 
wherein a top surface of the gate stack, the third surface of the first L-shaped spacer, and the third surface of the second L-shaped spacer are free of the dielectric layer (see fig. 22 free of layer 26); 
wherein the dielectric layer 26 directly contacts the portion of the first source/drain epitaxy region 14/16, an entirety of the second surface of the first L-shaped spacer, an entirety of the second surface of the second L-shaped spacer, the portion of the second source/drain epitaxy region, an 
and wherein the dielectric layer 26 extends continuously from the shallow trench isolation structure 11 to physically contact the second surface of the first L-shaped spacer. 
Kikuchi does not disclose wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon.
However, Cheng par [0043] and FIG. 3b discloses a dielectric layer 312 is formed over the gate structures, and a gate spacer layer 314 is formed over the dielectric layer 312. The dielectric layer 312 and gate spacer layer 314 are then modified to form gate sidewall dielectric 312a and 312b, and spacers 514a and 514b, as shown in FIG. 3d. The gate sidewall dielectric 312a and 312b and/or spacers 314a and 314b may include dielectric materials such as thermal oxide, tetraethylorthosilicate (TEOS) oxide, silicon dioxide (SiO.sub.2), silicon nitride (Si.sub.xN.sub.y), silicon oxv-nitride (SiON), silicon carbide (SiC), silicon oxv-carbide (SiOC),
Note that par [0080] of Kikuchi discloses the spacer liners 24 to be silicon nitride film, and Cheng discloses list of well-known material that can be used as spacer liner material, and the listed material includes silicon nitride (Si.sub.xN.sub.y), silicon oxy-nitride (SiON), silicon carbide (SiC), silicon oxy-carbide (SiOC). Silicon nitride (Si.sub.xN.sub.y), silicon oxynitride (SiON) are nitride and silicon carbide (SiC), silicon oxy-carbide (SiOC) includes silicon and carbon and are interchangeable with nitride as liner spacer material.
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Kikuchi wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon such as silicon carbide (SiC), silicon oxy-carbide (SiOC) which are interchangeable with silicon nitride as spacer liner material such as taught by Cheng in order to provide different options in forming the first spacer material for improve process window capability.


Regarding claim 2, Kikuchi and Cheng disclose claim 1, but do not disclose wherein each of the spacer liners has a thickness that is greater than approximately 0 Angstroms and less than approximately 100 Angstroms.
 However, although the resulting structure is silent about the claimed thickness range, it should be noted that a thickness does exist in the resulting structure reference in order to formed a minimum necessary thickness in order to provide for device shrinkage.
Therefore, the prior art of Kikuchi and Cheng provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to accommodate device shrinkage and desired capacitance of the material.
While the resulting structure do not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to form a device of Kikuchi and Cheng wherein each of the spacer liners has a thickness that is greater than approximately 0 Angstroms and less than approximately 100 Angstroms in order to have a thickness that is thick enough to provide gate protection. 



    PNG
    media_image3.png
    503
    520
    media_image3.png
    Greyscale

Regarding claim 3, Kikuchi and Cheng disclose claim 1, and Kikuchi discloses wherein the gate structure is a first gate structure, the source/drain epitaxy regions are first source/drain epitaxy regions, and the spacer liners are first spacer liners, and fig. 27 of Kikuchi discloses further wherein an integrated circuit device further includes: 
a second gate structure disposed over the substrate, wherein the second gate structure includes a second gate stack having second spacer liners disposed adjacent to the second gate stack; second source/drain epitaxy regions disposed over the substrate, wherein the second gate structure is disposed between the second source/drain epitaxy regions; wherein the ILD layer is further disposed over the second gate structure and the second source/drain epitaxy regions; wherein each of the second spacer liners have a first surface, a second surface, and a third surface, wherein the first surface and the second 
As such, it would have been obvious to form a device of Kikuchi and Cheng further comprising wherein the integrated circuit device further includes: 
a second gate structure disposed over the substrate, wherein the second gate structure includes a second gate stack having second spacer liners disposed adjacent to the second gate stack; second source/drain epitaxy regions disposed over the substrate, wherein the second gate structure is disposed between the second source/drain epitaxy regions; wherein the ILD layer is further disposed over the second gate structure and the second source/drain epitaxy regions; wherein each of the second spacer liners have a first surface, a second surface, and a third surface, wherein the first surface and the second surface extend substantially along the first direction, the first surface is opposite the second surface, the first surface shares a first interface with a respective sidewall of the second gate stack, the second surface shares a second interface with the ILD layer, and the third surface shares a third interface with a respective one of the second source/drain epitaxy region; wherein each of the second spacer liners further have a fourth surface extending from the first surface to the second surface and a fifth surface a CMOS structure including a PMOS and a NMOS.

Regarding claim 4, fig. 22 of Kikuchi discloses further comprising lightly doped source/drain (LDD) regions 12 disposed in the substrate, wherein the source/drain epitaxy regions are disposed on the LDD regions;
and each of the spacer liners further have a sixth surface opposite the fifth surface, wherein the sixth surface extends orthogonally from the first surface away from the gate structure and LDD regions physically contact the sixth surfaces of the spacer liners.

Regarding claim 7 and claim 12, Kikuchi and Cheng claim 1 and 9, and par [0080] of Kikuchi disclose further wherein the spacer liners further include nitrogen/ wherein the first L-shaped spacer and the second L-shaped spacer further include nitrogen.
 
Regarding claim 10, fig. 22 of Kikuchi discloses further comprising a first lightly doped source and drain (LDD) region 12 and a second LDD region 12 disposed in the substrate, wherein the gate stack is disposed between the first LDD region and the second LDD region.



Regarding claim 13, fig. 22 of Kikuchi discloses wherein: a first portion of the dielectric layer that directly contacts the entirety of the third surface of the first L-shaped spacer is not connected (as there exist a distance between) to a second portion of the dielectric layer that directly contacts the entirety of the third surface of the second L-shaped spacer.

Regarding claim 14, fig. 22 of Kikuchi discloses further comprising: a first contact and a second contact that extend through the dielectric layer respectively to the first source/drain epitaxy region and the second source/drain epitaxy region; and a third contact to the gate stack. 

Regarding claim 15, fig. 22 of Kikuchi discloses wherein the first L-shaped spacer and the second L-shaped spacer each include a substantially uniform thickness. 

Regarding claim 16, fig. 22 of Kikuchi discloses wherein a height of a top surface (top of 26) of the dielectric layer relative to a top surface of the substrate is about equal to a height of the top surface of the gate stack relative to the top surface of the substrate.

Regarding claim 21, Kikuchi and Cheng disclose claim 16, but do not disclose wherein a height of the third surface of the first L-shaped spacer relative to the top surface of the substrate 8 and a height of the third surface of the second L-shaped spacer relative to the top surface of the substrate are each about equal to the height of the top surface of the gate stack relative to the top surface of the substrate.
are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.
Therefore, it would have been obvious to form a device wherein a height of the third surface of the first L-shaped spacer relative to the top surface of the substrate 8 and a height of the third surface of the second L-shaped spacer relative to the top surface of the substrate are each about equal to the height of the top surface of the gate stack relative to the top surface of the substrate in order to meet the applicant design device size.	

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi and   Chidambarrao et al. 20070018205 (Chidambarrao).

    PNG
    media_image2.png
    630
    1135
    media_image2.png
    Greyscale

Regarding claim 17, fig. 22 of Kikuchi discloses an integrated circuit device comprising:
a high-k/metal gate stack (28/29 – par [0081-0082]) disposed over a substrate 10; 
a first source/drain epitaxy feature (left 16/14) and a second source/drain epitaxy feature (right 16/14) disposed in the substrate, wherein the high-k/metal gate stack is disposed between the first source/drain epitaxy feature and the second source/drain epitaxy feature; 
a shallow trench isolation structure 11 disposed within the substrate; 
an L-shaped spacer liner 24 disposed along a sidewall of the high-k/metal gate stack, the L- shaped spacer liner having a first sidewall surface (labeled as 1 above) interfacing with the sidewall of the high- k/metal gate stack, a second sidewall surface (labeled as 2 above) that opposes the first sidewall surface and extends to a  same height as the first sidewall surface, a third sidewall surface (labeled as 3 above) extending from the first sidewall surface to the second sidewall surfaces a fourth sidewall surface (labeled as 4 above)extending orthogonally from the second sidewall surface, and a fifth sidewall surface (labeled as 5 above) extending from the fourth sidewall surface, 

wherein a portion of the second source/drain epitaxy feature extends between the fifth sidewall surface of the L-shaped spacer liner and the shallow trench isolation structure 11; 
a dielectric layer 26 disposed over the substrate 10, wherein the dielectric layer 26 directly contacts the first source/drain epitaxy feature, the second source/drain epitaxy feature, the second sidewall surface of the L-shaped spacer liner, and the fourth sidewall surface of the L-shaped spacer liner; and 
wherein: 
7the third sidewall surface of the L-shaped spacer liner is free of the dielectric layer 26, 
the dielectric layer 26 covers an entirety of the second sidewall surface of the L-shaped spacer liner and an entirety of the fourth sidewall surface of the L- shaped spacer liner,
a portion of the dielectric layer 26 extends uninterrupted between and directly contacts the second sidewall surface of the L-shaped spacer liner and a surface of the second source/drain epitaxy feature, and 
the dielectric layer 26 extends continuously from the shallow trench isolation structure 11 over the second source/drain epitaxy feature to the second sidewall surface of the L-shaped spacer liner.
Kikuchi does not disclose that the first source/drain epitaxy feature is raised source/drain epitaxy feature (left 16/14) and does not disclose that the second source/drain epitaxy feature is a raised source/drain epitaxy feature.

    PNG
    media_image4.png
    285
    483
    media_image4.png
    Greyscale

However, fig. 4F of Chidambarrao discloses a gate stack disposed over a substrate; 
a first raised source/drain epitaxy feature (left 124/126) and a second raised source/drain epitaxy feature (right 124/126) disposed in the substrate, wherein the   gate stack is disposed between the first raised source/drain epitaxy feature and the second raised source/drain epitaxy feature. 
Note par [0208] and fig. 23A of Kikuchi discloses of SiGe layers for source/drain 16 by being embedded in the concave portions for embedding the SiGe layer for source/drain 10c,  and Chidambarrao discloses that raised source and drain ensure that stress from the SiGe is maximized at the channel surface, a raised source/drain configuration is typically used.
In view of such teaching, it would have been obvious to form a device of Kikuchi comprising wherein the first source/drain epitaxy feature is raised source/drain epitaxy feature and does not disclose that the second source/drain epitaxy feature is a raised source/drain epitaxy feature such as taught by Chidambarrao as raised source and drain ensure that stress from the SiGe is maximized at the channel surface.
Note that the resulting structure would have been one meeting all the limitations of the claimed invention.


    PNG
    media_image5.png
    457
    456
    media_image5.png
    Greyscale

Regarding claim 18, fig. 22 of Kikuchi discloses wherein the L- shaped spacer liner has a sixth sidewall surface that opposes the fourth sidewall surface of the L- shaped spacer liner, and the resulting structure would have been one wherein the sixth sidewall surface extends from the first sidewall surface to the second raised epitaxy source/drain feature, and the second raised epitaxy source/drain feature directly contacts the sixth sidewall surface. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi and Chidambarrao in view of Carter et al. 20090039426 (Carter).
Regarding claim 19, Kikuchi and Chidambarrao disclose claim 17, but do not disclose wherein the second raised source/drain epitaxy feature covers an entirety of the fifth sidewall surface of the L-shaped spacer liner.

    PNG
    media_image6.png
    312
    480
    media_image6.png
    Greyscale


However, fig. 5 of Carter disclose wherein a raised source/drain epitaxy feature covers an entirety of the fifth sidewall surface of a L-shaped spacer liner. Note this is a shape change to meet the applicant device design.
In view of such teaching, it would have been obvious to form a device of Kikuchi and Chidambarrao wherein the second raised source/drain epitaxy feature covers an entirety of the fifth sidewall surface of the L-shaped spacer liner such as taught by Carter in order to change shape to meet the applicant device design.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi and Chidambarrao in view of Choo.
Regarding claim 20, Kikuchi and Chidambarrao discloses claim 17, but do not disclose wherein the L- shaped spacer liner

However, par [0024] of Choo discloses a method of forming a MOSFET comprising form a stress liner and that the stress liner may be composed of SiCN. Note Choo discloses that SiCN which is a high-k film having a dielectric constant higher than silicon oxide and are interchangeable for desire purpose of applicant.
In view of such teaching, it would have been obvious to form a device of Kikuchi and Cheng comprising wherein the L- shaped spacer liner.

Claims 6 and 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi and Cheng in view of Chidambarrao.
Regarding claim 6, Kikuchi and Cheng discloses claim 4, but do not disclose wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the spacer liners. 
However, fig. 4F of Chidambarrao discloses a gate stack disposed over a substrate; 
a first raised source/drain epitaxy feature (left 124/126) and a second raised source/drain epitaxy feature (right 124/126) disposed in the substrate, wherein the   gate stack is disposed between the first raised source/drain epitaxy feature and the second raised source/drain epitaxy feature;
wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the spacer liners.

In view of such teaching, it would have been obvious to form a device of Kikuchi and Cheng comprising wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the spacer liners such as taught by Chidambarrao as to form a raised source and drain ensure that stress from the SiGe is maximized at the channel surface.

Regarding claim 8, Kikuchi and Cheng discloses claim 1, but do not disclose on wherein a bottom surface of the ILD layer is below a top surface of the source/drain epitaxy regions.
However, fig. 4F of Chidambarrao discloses a gate stack disposed over a substrate; 
a first raised source/drain epitaxy feature (left 124/126) and a second raised source/drain epitaxy feature (right 124/126) disposed in the substrate, wherein the   gate stack is disposed between the first raised source/drain epitaxy feature and the second raised source/drain epitaxy feature;
wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the spacer liners.
Note par [0208] and fig. 23A of Kikuchi discloses of SiGe layers for source/drain 16 by being embedded in the concave portions for embedding the SiGe layer for source/drain 10c,  and Chidambarrao discloses that raised source and drain ensure that stress from the SiGe is maximized at the channel surface, a raised source/drain configuration is typically used.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829